Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 30th, 2022 does not place the application in condition for allowance.
The 112(b) rejections regarding claim 8-9 and 13-14 are withdrawn due to Applicant’s amendment.
The rejections over Sato et al. are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, Applicant recites, “An optoelectronic”.  An optoelectronic what?  Appropriate action is required.

Regarding Claim 13, Applicant recites, “or LED”.  Its unclear how the device can be a light emitting diode if the perovskite layer is a light harvesting layer, not a light emitting layer.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motohiko (JP 6196685 B2).  Motohiko is mapped to the English machine translation provided by the EPO website.

In view of Claim 8, Motohiko teaches an optoelectronic device comprising, an electron transport layer (Page 4, 3rd Paragraph), a light-harvesting layer comprising a metal organohalide perovskite (Page 2, 4th Paragraph), a hole transport layer comprising a hole transport material (Page 3, 5th Paragraph).
Motohiko teaches a compound represented by formula I (Page 5 – 3rd Paragraph – when adamantane is used alone, R, R1, R2 and R3 represent hydrogen) and that the compound is infiltrated in the light-harvesting layer and or coats the top of the light-harvesting layer (Page 2, 1st Paragraph & Figure 2, #5 is coated on #4).
In regards to the limitation that, “the compound is a crystal defect mitigating agent or passivating agent”, Motohiko discloses the same structure as recited, accordingly, as evidenced by Applicant, the compound is a crystal defect mitigating agent or passivating agent.

In view of Claim 2, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches the compound used as crystal defect mitigating agent or passivating agent is a compound of formula I (Page 5 – 3rd Paragraph – when adamantane is used alone, R, R1, R2 and R3 represent hydrogen).

In view of Claim 9, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches a conducting support layer, and an n-type semiconductor layer (Page 4, 3rd-4th Paragraph - electron transport film and porous electron transport layer), and a back contact (Page 4, 3rd-4th Paragraph - electrode), wherein these layers are all in electrical contact with the other layers of the optoelectronic device (Page 1 – 2nd Paragraph – an electric field is generated, therefore each layer is electrically connected).

In view of Claim 10, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches that the metal organohalide perovskite is selected from formula Ia that satisfy the requirements of this claim (Page 2, 4th-6th Paragraph & Page 3, 1st-2nd Paragraph).

In view of Claim 11, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches that the hole transport material is selected from semiconductor particles comprising CuO, CuSCN, CuI (Page 3, 6th Paragraph).

In view of Claim 12, Motohiko is relied upon for the reasons given above in addressing Claim 9.  Motohiko teaches that the electron transport layer comprises an amorphous metal oxide layer (Page 4 – 3rd Paragraph).

In view of Claim 13, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches that the device is a photovoltaic device (Page 1, 1st Paragraph).

In view of Claim 14, Motohiko is relied upon for the reasons given above in addressing Claim 8.  Motohiko teaches the device is a perovskite photovoltaic device (Page 1, 1st Paragraph - Page 2, 4th-6th Paragraph & Page 3, 1st-2nd Paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2020/0035419 A1) in view of Motohiko (JP 6196685 B2).  Motohiko is mapped to the English machine translation provided by the EPO website.


In view of Claims 8, Sato et al. teaches a photovoltaic device (Figure 1) comprising an electron transport layer (Figure 1-2, 6, #12 & Paragraph 0323-0324 – TiO2 or Figure 1-2, 6, #14 & Paragraph 0101), a light harvesting layer comprising a metal organohalide perovskite (Figure 1-2, 6, #13A-C & Paragraph 0325-0331), and a hole transport material (Figure 1-2, 6, #3A-C & Paragraph 0064). Sato et al. does not disclose the compound.
Motohiko teaches a compound represented by formula I (Page 5 – 3rd Paragraph – when adamantane is used alone, R, R1, R2 and R3 represent hydrogen) and that the compound is infiltrated in the light-harvesting layer and or coats the top of the light-harvesting layer (Page 2, 1st Paragraph & Figure 2, #5 is coated on #4). Motohiko teaches that this configuration results in an improvement in efficiency of a solar cell (Page 1 – Last Paragraph & Page 2 – 1st Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a compound of formula 1 as disclosed by Motohiko into Sato et al. photovoltaic device for the advantage of improved efficiency.
In regards to the limitation that, “the compound is a crystal defect mitigating agent or passivating agent”, Motohiko discloses the same structure as recited, accordingly, as evidenced by Applicant, the compound is a crystal defect mitigating agent or passivating agent.


In view of Claim 2, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 8. Motohiko teaches the compound used as crystal defect mitigating agent or passivating agent is a compound of formula I (Page 5 – 3rd Paragraph – when adamantane is used alone, R, R1, R2 and R3 represent hydrogen)

In view of Claim 9, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the photovoltaic device further comprises a conducting support layer (Figure 1-2, 6, #11 & Paragraph 0090) an n-type semiconductor (Figure 1-2, 6, #12 & Paragraph 0323-0324 – TiO2 or Figure 1-2, 6, #14 & Paragraph 0101) and a back contact (Figure 1-2, 6, #2 & Paragraph 0075).  Sato et al. teaches the n-type semiconductor is in electric contact with the conducting support layer and the electron transport layer is in electric contact with the n-type semiconductor and the back contact is in electric contact with the hole transport layer (Figure 1-2, 6, #6 & Paragraph 0065).

In view of Claim 10, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the metal organohalide perovskite is at least selected from formula IA, where A is Cs, M is Sn and X is I (Paragraph 0175-0176).

In view of Claim 11, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the hole transport material is selected from semiconductor particles comprising CuI and CuSCN and spiro-OMeTAD (Paragraph 0238-0239).

In view of Claim 12, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 9.  Sato et al. teaches the electron transport layer comprises an amorphous metal oxide layer (Figure 1-2, 6, #14 & Paragraph 0101 – ZnO).

In view of Claims 13-14, Sato et al. and Motohiko are relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches that the device is a metal organohalide perovskite photovoltaic device (Paragraph 0007).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726